Citation Nr: 0330231	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Validity of debt in the calculated amount of $2,434.00, 
created by the overpayment of nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 determination of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The veteran has challenged the validity of a debt calculated 
in the amount of $2,434.00, based on an overpayment of 
nonservice-connected pension benefits for the September 2000 
to May 2001 period.  By way of history, the RO retroactively 
reduced the veteran's monthly pension amounts based on 
receipt of information showing a change in the veteran's 
countable income.  The retroactive reduction was effectuated 
by decision dated in June 2001.  

The veteran disputes the creation of any debt, arguing that 
he advised VA of the error as soon as he discovered it and 
that any erroneous payments were therefore the sole fault of 
VA.  The Board defers adjudication of that question, instead 
noting that the veteran appears to have returned pension 
benefit checks for the period November 2000 to May 2001, 
totaling $2,138.00, to VA uncashed.  Based on such facts, the 
basis for an overpayment in the calculated debt amount of 
$2,434.00, is unclear.  

The veteran has not yet been provided with an accounting in 
this case and such would be useful to clarify the actual debt 
amount at issue in this case.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The appropriate authority at the RO 
should provide the veteran an accounting, 
setting out the amount of the overpayment 
and how it was calculated.  Such 
accounting should include consideration 
of the returned nonservice-connected 
pension benefits checks for the November 
2000 to May 2001.

2.  Thereafter, the RO should 
readjudicate the creation issue.  If any 
portion of the debt is found to be valid, 
the RO should provide the veteran with a 
supplemental statement of the case that 
states the calculated amount of such debt 
and the supporting reasons for its 
validity.  The veteran and his 
representative should be afforded an 
opportunity to reply thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


